      Case 2:20-cv-01853-JAM-KJN Document 6 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRAIG DOUGLAS ALLEN,                             No. 2:20–cv–1853–JAM–KJN PS

12                       Plaintiff,                    ORDER TO SHOW CAUSE

13           v.
14    CITRUS HEIGHTS POLICE DEPT., et al.,
15                       Defendants.
16

17          On September 14, 2020, the court recommended denial of plaintiff’s motion to proceed in

18   forma pauperis, but also recommended plaintiff be allowed to pay the $400 filing fee in

19   installments (noting plaintiff’s substantial-but-limited income). (ECF No. 3.) The district court

20   adopted the undersigned’s recommendations in full. (ECF No. 4.) On this payment plan, plaintiff

21   was to pay the filing fee in $50 installments, due the first of each month starting November 1,

22   2020. (Id.)

23          The court’s records indicate that on November 17, 2020, plaintiff paid $200 toward the

24   filing fee. This $200 would have satisfied plaintiff’s installments for November, December,

25   January, and February, thus making his next $50 payment due March 1, 2021. However, since

26   the $200 payment, plaintiff has been incommunicado, and no installment payments have been

27   received by the court.

28   ///
                                                       1
      Case 2:20-cv-01853-JAM-KJN Document 6 Filed 03/19/21 Page 2 of 2


 1               Accordingly, IT IS HEREBY ORDERED that:

 2               1.    Within fourteen (14) days of this order, Plaintiff shall either:

 3                     a. Satisfy his obligations under the payment plan (ECF No. 4); or

 4                     b. Demonstrate good cause for an extension of time to pay the remainder of the

 5                        filing fee, together with proposed due dates for the installments;

 6               2.    If plaintiff no longer wishes to pursue this case, he may file a notice of voluntary

 7                     dismissal of the action without prejudice pursuant to Federal Rule of Civil

 8                     Procedure 41(a)(1)(A)(i); and

 9               3.    Failure to respond to this order to show cause by the required deadline will result

10                     in dismissal of the action.

11   Dated: March 19, 2021

12

13
     alle.1853
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
